      Case 2:20-cv-00920-RFB-VCF Document 12 Filed 09/21/20 Page 1 of 3



 1   JOSEPH A. GUTIERREZ, ESQ.
     Nevada Bar No. 9046
 2   JOSEPH N. MOTT, ESQ.
     Nevada Bar No. 12455
 3   DANIELLE J. BARRAZA, ESQ.
     Nevada Bar No. 13822
 4   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 5   Las Vegas, Nevada 89148
     Telephone: (702) 629-7900
 6   Facsimile: (702) 629-7925
     E-mail:    jag@mgalaw.com
 7              jnm@mgalaw.com
                djb@mgalaw.com
 8
     Attorneys for Plaintiffs Deon Merced and Sertha Evans
 9

10
                                   UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12

13     DEON MERCED, an individual; SERTHA                  Case No.: 2:20-cv-00920-RFB-VCF
       EVANS, an individual; and each of them on
14     behalf of all others similarly situated,
                                                           STIPULATION AND PROPOSED
15                    Plaintiff,                           ORDER TO STAY CASE PENDING
                                                           MEDIATION
16     vs.
17     NEVADA PROPERTY 1, LLC d/b/a THE
       COSMOPOLITAN LAS VEGAS; DOES I
18     through V,   inclusive;     and      ROE
       CORPORATIONS I through V, inclusive,
19
                      Defendants.
20

21           Plaintiffs Deon Merced and Sertha Evans (hereinafter “Plaintiffs”), by and through their
22   attorneys of record, the law firm MAIER GUTIERREZ & ASSOCIATES and Defendant Nevada Property
23   1, LLC d/b/a The Cosmopolitan Las Vegas (“Defendant”), by and through its attorneys of record,
24   JACKSON LEWIS P.C., hereby stipulate and request an order staying all proceedings and discovery in
25   this matter pending mediation.
26           The parties have agreed to engage in a mediation of all claims presented in Plaintiffs’
27   Complaint. The parties believe that the mediation has a high chance of success, and in an effort to be
28   as efficient as possible, in terms of both time and expenses, would like to refrain from conducting


                                                       1
      Case 2:20-cv-00920-RFB-VCF Document 12 Filed 09/21/20 Page 2 of 3



 1   expensive and time-consuming discovery while the mediation is pending.

 2           The parties have identified potential mediators and will be conducting the mediation on or

 3   before November 20, 2020. If the mediation is successful, the case will be resolved in its entirety.

 4   However, even if the case does settle, given the nature of Plaintiffs’ claims and the legal requirements

 5   for court approval of settlements in Fair Labor Standards Act (“FLSA”) cases, the parties will still

 6   require some intervention of the Court. Accordingly, the parties propose the following:

 7           This matter be stayed in its entirety until November 27, 2020. On or before November 27,

 8   2020, the parties will submit a joint status report to the Court indicating the result of the mediation

 9   and either proposing a discovery plan and scheduling order or a schedule for approval of the

10   settlement.

11           This is the parties’ first request for a stay in this matter and is made in good faith and not for

12   the purpose of delay. As a trial date has not yet been set in this case, the trial will not be postponed

13   due to the requested stay.

14           Based on the foregoing, the parties respectfully request that the Court enter an order granting

15   the parties requested relief.

16      DATED this 16th day of September 2020.            DATED this 16th day of September 2020.

17     MAIER GUTIERREZ & ASSOCIATES                       JACKSON LEWIS P.C.
18     /s/Joseph N. Mott                                  /s/ Lisa A. McClane
       ___________________________________                ___________________________________
19     JOSEPH A. GUTIERREZ, ESQ.                          LISA A. MCCLANE, ESQ.
       Nevada Bar No. 9046                                Nevada Bar No. 10139
20     JOSEPH N. MOTT, ESQ.                               DANIEL I. AQUINO, ESQ.
       Nevada Bar No. 12455                               Nevada Bar No. 12682
21     8816 Spanish Ridge Avenue                          300 S. Fourth Street, Suite 900
       Las Vegas, Nevada 89148                            Las Vegas, Nevada 89101
22     Attorneys for Plaintiffs Deon Merced and           Attorneys for Defendant Nevada Property 1,
       Sertha Evans                                       LLC
23

24

25

26
27

28


                                                         2
      Case 2:20-cv-00920-RFB-VCF Document 12 Filed 09/21/20 Page 3 of 3



 1                          Merced, et al. v. Nevada Property 1, LLC d/b/a/ The Cosmopolitan Las Vegas, et al.
                            United States District Court, District of Nevada; Case No. 2:20-cv-00920-RFB-VCF
 2

 3                                                  ORDER
 4          IT IS HEREBY ORDERED this matter is stayed in its entirety until November 27, 2020.
 5          IT IS FURTHER ORDERED the parties will submit to the Court a joint status report on or
 6   before November 27, 2020. The status report will include the results of the parties’ mediation efforts
 7   and propose a schedule for the case to proceed either with discovery or the settlement approval
 8   process.
 9                      21st day of September 2020.
            DATED this ____
10

11                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                        3
